Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 as filed on 9/3/2019 are currently pending and considered below.

Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recite the limitation "one or more parameters associated with one or more another users including one or more historical data parameters associated with one or more another users". It is unclear if the recited “one or more another users” refers to the “one or more another users” recited in claims 3 and 13, from which claims 4 and 14 depend. 
Each instance of “one or more another users” will be interpreted as “the one or more another users.”


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Claims 1-30 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 1, which is a representative claim for all claims 1-30, which is addressed below for 101 explanation purposes, recites: A computer-implemented method, comprising:
determining one or more features for training a blood glucose concentration forecasting model, wherein the one or more features are determined based on one or more input data parameters associated with a user in a plurality of users;
training, using the determined one or more features, the blood glucose concentration forecasting model; and
generating, using the trained blood glucose concentration forecasting model, one or more expected blood glucose concentrations for the user.

“certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to generate expected blood glucose concentrations. 
Independent claims 11 and 21 contain nearly identical limitations, and are similarly rejected. Dependent claims 2-10, 12-20 and 22-30 include other limitations, but these only serves to further limit the abstract idea, and hence is nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 3-6, 8-9, 13-16, 18-19, 13-26, and 28-29 merely define a type of data processed by the system and only serve to further limit the abstract idea; Claims 2, 7, 10, 12, 17, 20, 22, 27, and 30 merely recite collecting information, analyzing it, and/or displaying certain results, which can be performed in the human mind..

Step 2A of the Alice/Mayo Test - Prong Two
A computer-implemented method, comprising:
determining one or more features for training a blood glucose concentration forecasting model, wherein the one or more features are determined based on one or more input data parameters associated with a user in a plurality of users;
training, using the determined one or more features, the blood glucose concentration forecasting model; and
generating, using the trained blood glucose concentration forecasting model, one or more expected blood glucose concentrations for the user.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claims 1-30 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “training, using the determined one or more features, the blood glucose concentration forecasting model,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f), see, e.g., paragraphs 0064-0068 of the Present Specification.

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
Prior art indicates that the forecasting model, as claimed, is well-understood, routine, conventional activity in the field (see U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028)
Dependent Claims 2-10, 12-20 and 22-30 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than gathering and analyzing information using conventional techniques (e.g. the “comparing” feature of dependent Claims 6, 16, and 26; the “generate” feature of dependent Claims 8-10, 18-20, 28-30), gathering and outputting data (e.g., the “displaying” feature of dependent Claims 2, 7, 12, 17, 22, and 27), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claims 3-5, 13-15, and 23-25).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered 
Therefore, whether taken individually or as an ordered combination, Claims 1-30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Patent Publication No. 2018/0271455 to Zhong, et al. (“Zhong”) 

Regarding claim 1, Zhong discloses 
A computer-implemented method, comprising: (Abstract: a patient data management systems, and methods)
determining one or more features (para. 0143: user inputs, such as a prospective amount of carbohydrates, are construed as features) for training a blood glucose concentration forecasting model (para. 0144: a glucose prediction models is based on the input future activity), wherein the one or more features are determined based on one or more input data parameters associated with a user (para. 0143: the user inputs are inputs for a patient) in a plurality of users; (para. 0024: the patient is one of a plurality of patients)
training, using the determined one or more features, the blood glucose concentration forecasting model; and (para. 0144: determining adjusted weighting factors for the glucose prediction models based on the input future activity, which is training according to the Present Specification at para. 0064)
generating, using the trained blood glucose concentration forecasting model, one or more expected blood glucose concentrations for the user. (para. 0146: the glucose prediction model outputs predicted glucose values).

Regarding claim 2, Zhong discloses each of the limitations of claim 1 as discussed above, and further discloses:
displaying the generated one or more expected blood glucose concentrations for the user on one or more graphical user interfaces (para. 0148: generating a graphical representation of the patient's simulated glucose level).

Regarding claim 3, Zhong discloses each of the limitations of claim 1 as discussed above, and further discloses:
training the blood glucose concentration forecasting model using one or more parameters associated with one or more another users in the plurality of users (para. the model is trained with historical data associated with the patient, which includes multiple parameters, and historical data includes data from a plurality of patients, para. 0059).

Regarding claim 4, Zhong discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein the one or more parameters associated with one or more another users including one or more historical data parameters associated with one or more another users (para. 0059: the historical observational patient data includes measurement data, insulin delivery data, electronic medical records data, etc. from a plurality of different patients).

Regarding claim 5, Zhong discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the one or more input parameters include at least one of the following: a data indicating a type of diabetes of the user (para. 0074: the EMR data includes the type of diabetes), a data indicating a medical condition of the user, a data indicating medication being consumed by the user, a data indicating a meal consumed by the user, a data indicating a physical activity performed by the user, a data indicating a time of a blood glucose concentration measurement of the user (para. 0074: the EMR data includes glucose measurements), a data indicating at least one of a previous and a current value of a blood glucose concentration measurement of the user, a data indicating a time of a previous blood glucose concentration forecast, a data indicating a target blood glucose concentration (alc) for the user, a data indicating at least one of a current date and a current time, a data indicating a weight of the user, a data indicating one or more changes in the blood glucose concentration of the user, a data indicating one or more carbohydrate values as consumed by the user, and any combination thereof.

claim 11, Zhong discloses 
A system comprising: (Abstract: a patient data management systems, and methods)
at least one programmable processor; (para. 0068: one or more processors) and a non-transitory machine-readable medium storing instructions that, (para. 0068: memory) when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (para. 0068: programming instructions for execution by the processing system)
determining one or more features (para. 0143: user inputs, such as a prospective amount of carbohydrates, are construed as features) for training a blood glucose concentration forecasting model (para. 0144: a glucose prediction models is based on the input future activity), wherein the one or more features are determined based on one or more input data parameters associated with a user (para. 0143: the user inputs are inputs for a patient) in a plurality of users; (para. 0024: the patient is one of a plurality of patients)
training, using the determined one or more features, the blood glucose concentration forecasting model; and (para. 0144: determining adjusted weighting factors for the glucose prediction models based on the input future activity, which is training according to the Present Specification at para. 0064)
generating, using the trained blood glucose concentration forecasting model, one or more expected blood glucose concentrations for the user. (para. 0146: the glucose prediction model outputs predicted glucose values).

Regarding claim 12, Zhong discloses each of the limitations of claim 11 as discussed above, and further discloses:
displaying the generated one or more expected blood glucose concentrations for the user on one or more graphical user interfaces (para. 0148: generating a graphical representation of the patient's simulated glucose level).

Regarding claim 13, Zhong discloses each of the limitations of claim 11 as discussed above, and further discloses:
training the blood glucose concentration forecasting model using one or more parameters associated with one or more another users in the plurality of users (para. 0120: the model is trained with historical data associated with the patient, which includes multiple parameters, and historical data includes data from a plurality of patients, para. 0059).

Regarding claim 14, Zhong discloses each of the limitations of claim 13 as discussed above, and further discloses:
wherein the one or more parameters associated with one or more another users including one or more historical data parameters associated with one or more another users (para. 0059: the historical observational patient data includes measurement data, insulin delivery data, electronic medical records data, etc. from a plurality of different patients).

Regarding claim 15, Zhong discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the one or more input parameters include at least one of the following: a data indicating a type of diabetes of the user (para. 0074: the EMR data includes the type of diabetes), a data indicating a medical condition of the user, a data indicating medication being consumed by the user, a data indicating a meal consumed by the user, a data indicating a physical activity performed by the user, a data indicating a time of a blood glucose concentration measurement of the user (para. 0074: the EMR data includes glucose measurements), a data indicating at least one of a previous and a current value of a blood glucose concentration measurement of the user, a data indicating a time of a previous blood glucose concentration forecast, a data indicating a target blood glucose concentration (alc) for the user, a data indicating at least one of a current date and a current time, a data indicating a weight of the user, a data indicating one or more changes in the blood glucose concentration of the user, a data indicating one or more carbohydrate values as consumed by the user, and any combination thereof.

Regarding claim 21, Zhong discloses 
A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (Abstract: a patient data management systems, and methods)
determining one or more features (para. 0143: user inputs, such as a prospective amount of carbohydrates, are construed as features) for training a blood glucose concentration forecasting model (para. 0144: a glucose prediction models is based on the input future activity), wherein the one or more features are determined based on one or more input data parameters associated with a user (para. 0143: the user inputs are inputs for a patient) in a plurality of users; (para. 0024: the patient is one of a plurality of patients)
training, using the determined one or more features, the blood glucose concentration forecasting model; and (para. 0144: determining adjusted weighting factors for the glucose prediction models based on the input future activity, which is training according to the Present Specification at para. 0064)
generating, using the trained blood glucose concentration forecasting model, one or more expected blood glucose concentrations for the user. (para. 0146: the glucose prediction model outputs predicted glucose values).

Regarding claim 22, Zhong discloses each of the limitations of claim 21 as discussed above, and further discloses:
displaying the generated one or more expected blood glucose concentrations for the user on one or more graphical user interfaces (para. 0148: generating a graphical representation of the patient's simulated glucose level).

Regarding claim 23, Zhong discloses each of the limitations of claim 21 as discussed above, and further discloses:
training the blood glucose concentration forecasting model using one or more parameters associated with one or more another users in the plurality of users (para. 0120: the model is trained with historical data associated with the patient, which includes multiple parameters, and historical data includes data from a plurality of patients, para. 0059).

Regarding claim 24, Zhong discloses each of the limitations of claim 23 as discussed above, and further discloses:
wherein the one or more parameters associated with one or more another users including one or more historical data parameters associated with one or more another users (para. 0059: the historical observational patient data includes measurement data, insulin delivery data, electronic medical records data, etc. from a plurality of different patients).

Regarding claim 25, Zhong discloses each of the limitations of claim 21 as discussed above, and further discloses:
wherein the one or more input parameters include at least one of the following: a data indicating a type of diabetes of the user (para. 0074: the EMR data includes the type of diabetes), a data indicating a medical condition of the user, a data indicating medication being consumed by the user, a data indicating a meal consumed by the user, a data indicating a physical activity performed by the user, a data indicating a time of a blood glucose concentration measurement of the user (para. 0074: the EMR data includes glucose measurements), a data indicating at least one of a previous and a current value of a blood glucose concentration measurement of the user, a data indicating a time of a previous blood glucose concentration forecast, a data indicating a target blood glucose concentration (alc) for the user, a data indicating at least one of a current date and a current time, a data indicating a weight of the user, a data indicating one or more changes in the blood glucose concentration of the user, a data indicating one or more carbohydrate values as consumed by the user, and any combination thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 6-10, 16-20, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0271455 to Zhong, et al. (“Zhong”) in view of U.S. Patent Publication No. 2009/0192366 to Mensinger, et al. (“Mensinger”)

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
Zhong recites that a model is used to predict glucose values (Zhong, para. 0146). However, Zhong does not explicitly generating one or more target blood glucose concentration ranges for the user; generating one or more confidence intervals for the generated one or more expected blood glucose concentrations, the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, and the generated one or more expected blood glucose concentrations.
Mensinger teaches that it was old and well known at the time of filing in the art of healthcare determine include generating one or more target blood glucose concentration ranges for the user; (Mensinger, para. 0371: a low-resolution analyte value is presented to the user within a range of values)
generating one or more confidence intervals for the generated one or more expected blood glucose concentrations (Mensinger, para. 0366: determining a confidence in estimated analyte data, and the analyte data can be a glucose concentration, see 0371), the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and (Mensinger, para. 0366: the confidence level is a determination of the accuracy of the estimation)
comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, (Mensinger, para. 0441: the predictive accuracy, which is also the confidence interval (see para. 0366) is applied to data, such the range of glucose concentrations) and the generated one or more expected blood glucose concentrations (Mensinger, para. 0441: the predictive accuracy is applied to data, such an estimated glucose concentration)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include generating one or more target blood glucose concentration ranges for the user; generating one or more confidence intervals for the generated one or more expected blood glucose concentrations, the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, and the generated one or more expected blood glucose concentrations, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
displaying, based on the comparison, an indication whether the generated one or more expected blood glucose concentrations is within the one or more target blood glucose concentration ranges. (Mensinger, para. 0366: displaying estimated analyte data using dots, which represent the confidence of the estimation, see also Fig. 4B)


Regarding claim 8, the combination discloses each of the limitations of claim 7 as discussed above, and further discloses:
generating an alert to the user when the generated one or more expected blood glucose concentrations is not within the one or more target blood glucose concentration ranges. (Mensinger, para. 0353: alerting a patient when an analyte value passes a predetermined threshold) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include generating an alert to the user when the generated one or more expected blood glucose concentrations is not within the one or more target blood glucose concentration ranges, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the generated one or more expected blood glucose concentrations is generated for a point in time subsequent to the determining (Mensinger, para. 0366: the analyte values are generated for times after the present time).


Regarding claim 10, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
repeating the determining and the training; (Mensinger, para. 0179: the process occurs iteratively)
generating, based on the repeating, an updated one or more expected blood glucose concentrations for the user (Mensinger, para. 0446: the iterations updates the concentrations by removing certain data pairs, which contain analyte concentrations at certain times).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include repeating the determining and the training; generating, based on the repeating, an updated one or more expected blood glucose concentrations for the user, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 16, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
generating one or more target blood glucose concentration ranges for the user; (Mensinger, para. 0371: a low-resolution analyte value is presented to the user within a range of values)
generating one or more confidence intervals for the generated one or more expected blood glucose concentrations (Mensinger, para. 0366: determining a confidence in estimated analyte data, and the analyte data can be a glucose concentration, see 0371), the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and (Mensinger, para. 0366: the confidence level is a determination of the accuracy of the estimation)
comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, (Mensinger, para. 0441: the predictive accuracy, which is also the confidence interval (see para. 0366) is applied to data, such the range of glucose concentrations) and the generated one or more expected blood glucose concentrations (Mensinger, para. 0441: the predictive accuracy is applied to data, such an estimated glucose concentration)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include generating one or more target blood glucose concentration ranges for the user; generating one or more confidence intervals for the generated one or more expected blood glucose concentrations, the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, and the generated one or more expected blood glucose concentrations, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 17, the combination discloses each of the limitations of claim 16 as discussed above, and further discloses:
displaying, based on the comparison, an indication whether the generated one or more expected blood glucose concentrations is within the one or more target blood glucose concentration ranges. (Mensinger, para. 0366: displaying estimated analyte data using dots, which represent the confidence of the estimation, see also Fig. 4B)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include displaying, based on the comparison, an indication whether the generated one or more expected blood glucose concentrations is within the one or more target blood glucose concentration ranges, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 18, the combination discloses each of the limitations of claim 17 as discussed above, and further discloses:
generating an alert to the user when the generated one or more expected blood glucose concentrations is not within the one or more target blood glucose concentration ranges. (Mensinger, para. 0353: alerting a patient when an analyte value passes a predetermined threshold) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include generating an alert to the user when the generated one or more expected blood glucose concentrations is not within the one or more target blood glucose concentration ranges, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 19, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the generated one or more expected blood glucose concentrations is generated for a point in time subsequent to the determining (Mensinger, para. 0366: the analyte values are generated for times after the present time).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include wherein the generated one or more expected blood glucose concentrations is generated for a point in time subsequent to the determining, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 20, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
repeating the determining and the training; (Mensinger, para. 0179: the process occurs iteratively)
generating, based on the repeating, an updated one or more expected blood glucose concentrations for the user (Mensinger, para. 0446: the iterations updates the concentrations by removing certain data pairs, which contain analyte concentrations at certain times).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include repeating the determining and the training; generating, based on the repeating, an updated one or more expected blood glucose concentrations for the user, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 26, Cohen discloses each of the limitations of claim 21 as discussed above, and further discloses:
generating one or more target blood glucose concentration ranges for the user; (Mensinger, para. 0371: a low-resolution analyte value is presented to the user within a range of values)
generating one or more confidence intervals for the generated one or more expected blood glucose concentrations (Mensinger, para. 0366: determining a confidence in estimated analyte data, and the analyte data can be a glucose concentration, see 0371), the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and (Mensinger, para. 0366: the confidence level is a determination of the accuracy of the estimation)
comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, (Mensinger, para. 0441: the predictive accuracy, which is also the confidence interval (see para. 0366) is applied to data, such the range of glucose concentrations) and the generated one or more expected blood glucose concentrations (Mensinger, para. 0441: the predictive accuracy is applied to data, such an estimated glucose concentration)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include generating one or more target blood glucose concentration ranges for the user; generating one or more confidence intervals for the generated one or more expected blood glucose concentrations, the confidence intervals being indicative of an accuracy of the generated one or more expected blood glucose concentrations; and comparing the generated one or more target blood glucose concentration ranges, the one or more confidence intervals for the generated one or more expected blood glucose concentrations, and the generated one or more expected blood glucose concentrations, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 27, Cohen discloses each of the limitations of claim 26 as discussed above, and further discloses:
displaying, based on the comparison, an indication whether the generated one or more expected blood glucose concentrations is within the one or more target blood glucose concentration ranges. (Mensinger, para. 0366: displaying estimated analyte data using dots, which represent the confidence of the estimation, see also Fig. 4B)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include displaying, based on the comparison, an indication whether the generated one or more expected blood glucose concentrations is within the one or more target blood glucose concentration ranges, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 28, Cohen discloses each of the limitations of claim 27 as discussed above, and further discloses:
generating an alert to the user when the generated one or more expected blood glucose concentrations is not within the one or more target blood glucose concentration ranges. (Mensinger, para. 0353: alerting a patient when an analyte value passes a predetermined threshold) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include generating an alert to the user when the generated one or more expected blood glucose concentrations is not within the one or more target blood glucose concentration ranges, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 29, Cohen discloses each of the limitations of claim 21 as discussed above, and further discloses:
wherein the generated one or more expected blood glucose concentrations is generated for a point in time subsequent to the determining (Mensinger, para. 0366: the analyte values are generated for times after the present time).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include wherein the generated one or more expected blood glucose concentrations is generated for a point in time subsequent to the determining, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

Regarding claim 30, Cohen discloses each of the limitations of claim 21 as discussed above, and further discloses:
repeating the determining and the training; (Mensinger, para. 0179: the process occurs iteratively)
generating, based on the repeating, an updated one or more expected blood glucose concentrations for the user (Mensinger, para. 0446: the iterations updates the concentrations by removing certain data pairs, which contain analyte concentrations at certain times).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Zhong to include repeating the determining and the training; generating, based on the repeating, an updated one or more expected blood glucose concentrations for the user, because Mensinger teaches these methods are beneficial to accurately reporting glucose values continuously over extended periods of time (Mensinger, para. 0037).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686




/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686